DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the remarks and amendments filed on 8/26/22. Claims 8-10, 13, 14, and 16-18 have been withdrawn. Claims 11, 12, 15, 19, and 20 have been canceled. Claims 21-25 are newly added. Claims 1 and 2 have been amended. Claims 1-7 and 21-25 are pending rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high absorption paper” in the claims are a relative term which renders the claim indefinite. The term “high absorption paper” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicants also use manila and newsline paper covers as stated in their specification. As such, there is no marker by which the Examiner can ascertain what is a “high absorption paper” and what is not when the prior art of record teaches using manila/newsline papers.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11186067. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 comprises all of the claimed limitations of the instant claim 1.
Claims 1-7 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11186066. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 comprises all of the claimed limitations of the instant claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu USPN_6342284_B1.
1.	Regarding Claims 1, 2, 5, and 7, Yu discloses a gypsum board comprising a core of set gypsum and at least one trimetaphosphate compound (corresponds to claimed high salt impurity content), wherein the core material is sandwiched between paper cover sheets made from Manila and Newsline (corresponds to claimed back and face cover high absorption paper sheets of instant Claims 1 “(b)” and 5) (claims 5-7 and Example 4). Wherein said gypsum board further comprises starch that can be placed between said gypsum core and at least one of its cover sheets (column 5, lines 17-35) (corresponding to claimed “(c)” in instant Claim 1). Furthermore, Yu discloses set gypsum-containing products prepared from mixtures of calcium sulfate (corresponds to claimed stucco) materials and water (corresponds to claimed water limitation) containing high concentrations of chloride ions or salts thereof (i.e., at least 0.015 weight percent, based on the weight of calcium sulfate materials in the mixture, as is being claimed in instant Claim 2). The chloride ions or salts thereof may be impurities in the calcium sulfate material itself or the water (e.g., sea water or brine-containing subsurface water) employed in the mixture. 
Claims 3, 4, 6, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu USPN_6342284_B1, as applied to Claims 1, 2, 5, and 7, and further in view of Baig USPA_20070102237_A1.
2.	Regarding Claim 6, Yu does not disclose the claimed back skim coat layer.
3.	Baig discloses an acoustic gypsum board (Title), similar to Yu (column 6, lines 54-64). Baig further discloses non-foamed bonding layer may be provided on the set gypsum core-contacting surfaces of both the face paper and the back paper prior to forming the gypsum boards. This layer formulation is commonly the same as the core formulation, which comprises water, stucco, and salt (paragraphs 0032, 0033). To form this layer, foam can be mechanically removed from the core formulation, or a different foam-free formulation can be applied at the set gypsum/face paper interface (paragraph 0032). Finally, this bonding layer (corresponds to claimed skim coat layer) can be applied to both face and back cover sheets (paragraph 0047). This results in better bond between the paper cover sheets and the set gypsum core with no adverse effect (paragraph 0077).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gypsum board, of Yu, by including the bonding layer (corresponds to claimed skim coat layer), of Baig. One of ordinary skill in the art would have been motivated to do so in order to gain better bonding as described above.
5.	Regarding Claim 3, Yu in view of Baig suggests including boric acid in its slurry in the claimed concentration (Yu: Table 2).
6.	Regarding Claim 4, Yu in view of Baig suggests using clay in the claimed concentration too (Yu: column 12, lines 13-16).
7.	Regarding Claims 21-24, all of the limitations of these claims have been disclosed and/or suggested by Yu in view of Baig as shown above already.
8.	Regarding Claim 25, Yu in view of Baig does not suggest the claimed perforation coverage density. However, it would be expected for one of ordinary skill in the art to know how to vary this based on end-user product specifications. Applicants have not explained how this claimed feature specifically leads to unexpected and surprising properties.
Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive. 
Applicants state: “The claims of the referenced patents are different. For example, the claims of the °066 patent are directed to, among other things, a back paper cover sheet comprising a plurality of perforations that do not extend into the board core and the combination of at least two of the aforementioned features. For example, the claims of the ’066 patent do not mention that the perforations do not extend into the core. In addition, the claims of the ’066 patent are silent with respect to the combination of at least two of the features as recited in the pending claims. In particular, the claims of the ’066 patent do does not recite the use of at least two of paper with perforations that do not extend into the core, high absorption paper, starch between the set gypsum core and at least one of the cover sheets, and/or a back skim coat layer formed from a slurry that includes skim coat starch. Nothing from the claims of the ’066 patent suggest combining at least two of the features as set forth in the revised pending claims.”
The Examiner respectfully submits that the ‘066 patent does not mention having perforations in its back cover sheet that do not extend into the core because it simply does not have it. One cannot provide an explicit disclosure for a negative limitation. Furthermore, ‘066 patent comprises a skim coat that possesses the secondary gypsum slurry (column 10, lines 57-60). Additionally, the ‘066 patent discloses using Newsline for its back cover sheet, which is a high absorption paper according to Applicants’ specification.
Applicants state: “The claims of the ’067 patent are directed to, among other things, a starch coating. However, the claims are silent with respect to the combination of features recited in the revised pending claims as discussed above. Further, the claims are not directed to a back skim coat layer comprising the skim coat starch as recited in the pending claims, nor is there any mention of high absorption cover sheets in the claims, or perforations that explicitly do not go into the core of the board. Nothing from the claims of the ’067 patent suggests combining features as set forth in the revised pending claims.”
The Examiner respectfully submits that what has been stated above in defense of the ‘066 patent applies readily to the ‘067 patent too.
Applicants state: “The cited art does not disclose or suggest combining any of the aforementioned features as provided by the revised pending claims. Yu does not meet any of the elements of items (a)-(d), let alone combinations of two or more of these features.”
Yu discloses a core material is sandwiched between paper cover sheets made from Manila and Newsline (corresponds to claimed back and face cover high absorption paper sheets of instant Claims 1 “(b)” and 5) (claims 5-7 and Example 4). Wherein said gypsum board further comprises starch that can be placed between said gypsum core and at least one of its cover sheets (column 5, lines 17-35) (corresponding to claimed “(c)” in instant Claim 1). Thus, two of the claimed limitations (“b” and “c”) are disclosed by Yu. Applicants have not defined “high absorption paper” properly.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        December 10, 2022